UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7138



RICHARD CLYDE ALTHOUSE,

                                                 Plaintiff - Appellant,

             versus


WILLIAM L. LOWERY, Lieutenant; ART BEELER,
Warden,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-478-5-BO)


Submitted:    October 24, 2002               Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Clyde Althouse, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Richard Clyde Althouse appeals the district court’s order

denying relief on his Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971), complaint.               We have

reviewed the record and the district court’s order and find no

reversible error.      Accordingly, we affirm substantially on the

reasoning of the district court.         See Althouse v. Lowery, No. CA-

02-478-5-BO (E.D.N.C. filed July 11, 2002; entered July 12, 2002).

To the extent that Althouse alleges an Eighth Amendment violation

in regard to his solitary confinement, he has not established that

he has been deprived of a basic human need.         See In re: Long Term

Admin. Segregation of Inmates, 174 F.3d 464, 472 (4th Cir. 1999).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2